Citation Nr: 1526580	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-24 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right ankle disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a right knee disability, to include as secondary to a right ankle disability. 

5.  Entitlement to service connection for hearing loss.
 
6.  Entitlement to service connection for tinnitus.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1949 to October 1951. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2012 rating decision in which the RO in Philadelphia, Pennsylvania, inter alia, granted service connection for PTSD and assigned an initial disability rating of 30 percent; declined to reopen a claim for a right ankle disability; denied a claim for a right knee disability; and denied claims for hearing loss and tinnitus.  The Veteran filed a notice of disagreement in October 2012.  A statement of the case (SOC) was issued in December 2013, and the Veteran filed a substantive appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014. 

In December 2013, the RO increased the Veteran's disability rating for PTSD to 50 percent.  Subsequently, after the claims were in appellate status, the Veteran withdrew his claim as to an increased rating for PTSD.  Accordingly, this claim will be formally dismissed below. 

In September 2014, the Veteran testified before a Veterans Law Judge at a Board videoconference hearing.  Unfortunately, due to an audio malfunction, a written transcript of that hearing is unavailable.  The Veteran was informed of the malfunction in October 2014 and given an opportunity to appear at a new hearing, in accordance with 38 C.F.R. § 20.717 (2014). 

The Veteran chose to appear at a new hearing and, in March 2015, testified before the undersigned Veterans Law Judge during a Board videoconference hearing held at the RO; a transcript of that hearing is of record.  Following the hearing, the record was held open for 30 days for the submission of additional medical evidence.  That evidence, consisting of outpatient physical therapy treatment records, was submitted in March 2015.  See 38 C.F.R. §§ 20.800 and 20.1304 (2014). 

This appeal was processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  In addition to the VBMS file, the Veteran has a paperless, electronic file in Virtual VA.  A review of the Virtual VA file reveals that the documents contained therein are either duplicative of records in VBMS, or irrelevant to the claims on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board's disposition of the service connection claim for PTSD and the reopening of the service connection claim for a right ankle disability and a right knee disability is set forth below.  The service connection claims for hearing loss and tinnitus are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ) for further action.  VA will notify the Veteran when further action, on his part, is required.






FINDINGS OF FACT

1.  Prior to the promulgation of a decision on the appeal, in a March 2015 letter and during a Board hearing that same month, the Veteran withdrew from appeal his claim for an increased rating for PTSD.

2.  In a May 1992 decision, the AOJ denied the Veteran's claim for service connection for a right ankle disability.  Although notified of the denial, the Veteran did not initiate an appeal, nor was new and material evidence received during the one-year period following notification of the denial, or additional service records received.

3.  New evidence has been associated with the claims file since the May 1992 denial that is not cumulative or redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a right ankle disability. 

4.  A right ankle disability is not shown to be causally or etiologically related to any disease, injury, or incident in service.
 
5.  A right knee disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, nor was it caused or aggravated by a service-connected condition.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the claim for an increased rating for PTSD are met.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. 
§§ 19.4, 19.5, 20.101 (2014). 

2.  The May 1992 decision in which the AOJ denied service connection for a right ankle disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014).
 
3.  As evidence pertinent to the claim for service connection for a right ankle disability received since the AOJ's May 1992 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

4.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014). 

5.  The criteria for service connection for a right knee disability, to include as secondary to a right ankle disability, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawn Appeal

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

The Veteran perfected an appeal to the Board with respect to the September 2012 rating decision that granted service connection for PTSD and assigned an initial disability rating of 30 percent.  Subsequently, the AOJ increased the Veteran's disability rating.  In a written statement, and through his representative at the March 2015 Board hearing, the Veteran stated that he would like to withdraw the claim from appeal.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn at any time before the Board promulgates a decision, and the withdrawal of an appeal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, the Veteran has withdrawn his appeal as to the claim for an increased disability rating for PTSD.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review this claim, and it must be dismissed.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.
In the instant case, a letter dated May 2012, sent prior to the September 2012 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter informed him of the information necessary to reopen a previously-denied claim and advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra. 

The Board lastly notes that because its decision to reopen the Veteran's claim of entitlement to service connection for a right ankle disability is completely favorable, no further action is required to comply with the VCAA and implementing regulations as it relates to reopening.  However, consideration of the merits of the claim requires full consideration of VA's duties to notify and assist consistent with the VCAA.

Relevant to the duty to assist and pertinent to the claims on appeal, the Veteran's service treatment records, available private treatment records, and the reports of VA examinations have been obtained.  Also of record are statements by the Veteran and his representative, including the Veteran's testimony at the March 2015 Board hearing. 

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion in conjunction with his service connection claims for disabilities of the right ankle and right knee; however, the Board finds that such is not necessary in the instant case.  In this regard, under 38 U.S.C.A. § 5103A(d), VA's duty to assist includes providing a claimant with a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim, and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Board finds that a VA examination with nexus opinion is not necessary with respect to the ankle and knee claims decided herein as: (1) the STRs are entirely negative for any recordation of complaints, injury, treatment, clinical findings, or diagnosis relating to the Veteran's right ankle or leg; (2) post-service evidence reflects that complaints and treatment of the ankle and leg were initially shown decades after the Veteran's discharge from service; and (3) there is no competent evidence on file etiologically linking the Veteran's currently claimed disability to service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.

As noted, in March 2015, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge (VLJ).  The Decision Review Officer or Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the hearing, the VLJ enumerated the issues on appeal.  The Veteran was asked to describe the nature and severity of his symptoms.  The Veteran was also asked whether and where he had received treatment for his disabilities.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board may proceed to adjudicate the claim based on the current record.
Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

III. Service Connection

The Veteran contends that he injured his right ankle while in service, which caused him to alter his gait.  As a result of the altered gait, he claims, his right knee was permanently injured.  In addition, the Veteran claims that he was exposed to constant loud noises while in service, which resulted in his current hearing loss and tinnitus. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In some cases, service connection may also be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. 
§ 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Petition to Reopen 

The Veteran previously sought entitlement to service connection for a right ankle disability in April 1992.  In a May 1992 decision, the AOJ considered the Veteran's service treatment records and a May 1992 VA examination.  The service treatment records reflected treatment for cellulitis of the left foot in February 1949.  In March 1949, the Veteran was seen for a possible fracture of the left ankle.  However, x-rays of the ankle showed no fracture.  At time of discharge in October 1951, the Veteran's lower extremities and feet were normal.  The May 1992 VA examination report showed a diagnosis of arthralgia of the right ankle and knee.  The AOJ denied the Veteran's claim for service connection for a right ankle disability, reasoning that such condition was neither occurred in nor caused by service.

Although notified of the AOJ's denial in a June 1992 letter, the Veteran did not initiate an appeal.  See 38 C.F.R. §§ 20.200.  The AOJ's May 1992 denial of this claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The Board has considered the applicability of 38 C.F.R. 
§ 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. The Board acknowledges that no additional evidence was received during the applicable period; therefore, no new and material evidence was received prior to the expiration of the appeal period applicable to the May 1992 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). Moreover, no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(c).  

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in August 2011.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the May 1992 decision.  As noted above, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus, supra. 

The evidence received since the May 1992 final rating decision consists of private medical records showing treatment for degenerative joint disease, various lay statements from the Veteran, as well as his hearing testimony.  Of note is an October 2012 statement from Dr. R.B., the Veteran's private physician, indicated that the Veteran had right knee problems that could possibly be related to an in-service injury.  The Board notes that the Veteran is claiming that his right knee disability was caused by the right ankle injury he contends he suffered in service.  

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the May 1992 denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it relates to the diagnosis and etiology of the claimed disability for which service connection is being sought.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade, supra.  

Presuming the credibility of the newly submitted evidence and pursuant to the very low threshold of Shade, the Board finds that the evidence received since the May 1992 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection for a right ankle disability.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim was previously denied as the evidence did not show any treatment related to his right foot or ankle, nor was there a nexus between a current disability and his military service.  Although Dr. R.B.'s statement addresses the Veteran's right knee and not his ankle, it does raise the possibility of a relationship to the Veteran's right ankle disability and, as such, offers a more complete view of the disability.  In addition, the doctor opined of a possible connection between the Veteran's service and his claimed disabilities.  

Therefore, based on the foregoing reasons, the Board concludes that the criteria for reopening the claim for service connection are met and, accordingly, the claim of entitlement to service connection for a right ankle disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Right ankle

The Veteran contends that, while in basic training, he injured his right ankle.  As a result of the injury to his ankle, the Veteran was forced to alter his gait for many years, and the altered gait caused permanent damage to his right knee. 

The Veteran's service treatment records are negative for complaints, treatment or diagnoses related to his right ankle.  As noted above, there is a February 1949 notation concerning treatment for cellulitis of his left foot and a March 1949 treatment note concerning a possible break in his left ankle.  An x-ray was taken and there was no break noted.  In his October 1951 Report of Medical History, undertaken as part of his discharge from service, the Veteran indicated he had no bone, joint or other deformity, nor did he have foot trouble. 

Initially, the Board finds that, as there is no evidence of any right ankle injury or treatment in service, service connection for a right ankle disability is not warranted.  Again, the Veteran's service treatment records are completely silent with respect to any such findings, as they address only cellulitis of the left foot and a sprain of the left ankle.  Moreover, the Veteran expressly denied foot problems at discharge.  Post-service treatment records are also silent with respect to any foot disabilities.  Thus, there is no competent lay or medical evidence of pertinent symptomatology since service.  Moreover, as the Veteran's current disorder is not a chronic disease listed at 38 C.F.R. § 3.309(a), a continuity of symptoms may not be used to establish service connection.  See Walker, supra. 

In addition, the evidentiary record does not contain any evidence which establishes an in-service event, injury, or disease to which the claimed disability may be related.  In this regard, the Board again notes that there is no competent, probative evidence or opinion of record which suggests that there exists an incident in service that could have caused an ankle disability.  In an undated statement received by VA in May 2012, the Veteran indicated he injured his right foot while at Fort Benning, Georgia, and stated that documentation of the injury would be in his records.  The Board finds the only documentation of a foot injury in the whole of the Veteran's records to be the above-described injuries to his left foot.  At his March 2015 hearing, the Veteran was unable to provide any details concerning an injury to his right ankle, instead indicating that his "leg had to be hurt in about four weeks of basic training ... something in that area," later clarifying that he meant his ankle was hurt during basic training.   

The Board notes, as discussed above, that VA is not required to obtain a medical opinion addressing the etiology of the Veteran's claimed disability, as there is no probative indication that such disability is otherwise related to service.  See McLendon, supra. 

The Board notes that the Veteran has generally contended that his right ankle disability is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra.

In the instant case, the Board finds that even if it were to find that there was an incident in service, which it expressly does not, the question regarding the potential relationship between any such instance of his service and an ankle disability to be complex in nature. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his current manifestations of an ankle disability, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of musculoskeletal disabilities requires the interpretation of results found on physical examination and knowledge of the internal physical processes.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran are nonprobative evidence.

In addition, in adjudicating this claim, the Board must assess not only the competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that he suffered an injury to his right ankle during service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions. 

In this regard, the Veteran testified during his March 2015 hearing that he injured his right ankle at some point in service, which caused an alteration in his gait and caused him to develop problems with his right knee.  However, the Veteran could not provide any specific details as to the occurrence or nature of any in-service injury.  Instead, he testified that the doctor who treated his left ankle sprain and subsequent left ankle x-ray was actually treating his right ankle and mistook which extremity he was dealing with.  The Board notes that the Veteran's service medical records show treatment for a possible left ankle break that was found to be a sprain. In addition, the Veteran underwent two separate medical examinations in October 1951, for purposes of discharge from the Army.  In both, the Veteran's lower extremities were found to be normal.  As noted above, in his October 1951 report of medical history created in conjunction with his discharge, the Veteran denied any trouble with his lower extremities, to include ankle or knee problems.  Therefore, the Veteran's current statements that he injured his right ankle in service, rather than his left, made in connection with his pending claim for VA benefits, are inconsistent with the contemporaneous evidence and, therefore, are not credible.  Consequently, the Board assigns no probative weight to such statements.  

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record,  which contains only in-service documentation related to the Veteran's left foot. 
As the Board finds no probative evidence of a nexus between any right ankle disability and the Veteran's service, his claim for service connection must be denied. 


Right knee disability

Private medical records show that the Veteran has been diagnosed with degenerative joint disease in his right knee.  The Veteran does not claim that his knee disability is directly related to service, nor is there any evidence in the record to suggest such.  Rather, the Veteran has maintained throughout his claim that his knee disability is secondary to his right ankle disability.  However, because the Board has denied service connection for the Veteran's right ankle disability, secondary service connection for his knee is not warranted as a matter of law on this basis.  38 C.F.R. § 3.310.  Additionally, the Board finds no evidence linking the Veteran's right knee disability to his service either via a theory of presumption, continuity of symptomatology, aggravation, nor by nexus opinion, and service connection for such must therefore be denied.

In reaching the foregoing decisions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a right ankle disability and a right knee disability.  As such, that doctrine is not applicable in the instant appeal, and these claims must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.

ORDER

The appeal as to the claim for entitlement to an increased rating for PTSD is dismissed.

New and material evidence having been received, the claim for service connection for a right ankle disability is reopened; the appeal is granted to this extent only.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a right knee disability, to include as secondary to a right ankle disability, is denied.



REMAND

Although the Board sincerely regrets the delay, review of the claims file reveals that additional AOJ action in this appeal is warranted.

In July 2012, the Veteran underwent a VA examination to assess the nature and etiology of his bilateral hearing loss.  The report of that examination reflects that the Veteran reported first experiencing hearing loss in the 1990's.  The examiner indicated that Veteran denied combat noise exposure, reporting that he only heard enemy fire exchanges in the distance while serving as a truck driver in Korea.  The examiner determined that the Veteran had a history of significant civilian occupational and recreational noise exposure.  The examiner concluded that it was "less likely as not" that the Veteran's current hearing loss was related to military noise exposure.

In his October 2012 notice of disagreement, the Veteran indicated that the doctor who performed his hearing test did not understand him when he explained the timing of his hearing loss, which he reported as occurring within 4 months of his discharge from service.  He also noted that, in contrast to the examiner's conclusion that he was not exposed to combat noises, he did in fact experience many loud noises from varying sources while in service. 

In addition, at his March 2015 hearing, the Veteran testified that he was exposed to small arms fire and artillery on a daily basis for 13 months while in service.  The Veteran also described explosions occurring close to him.  He indicated his ears first started ringing when he was in service, and that they had continued to ring intermittently since then.  The Veteran further indicated that he was not exposed to noise when he returned from the military, other than when he was hunting, at which time he used ear protection.  He denied being exposed to noise when working as a mechanic following service. 

The Board finds the opinion of the July 2012 examiner to be inadequate as it appears the report was based on inaccurate facts.  To that end, it appears that the examiner did not take into consideration the Veteran's contentions that he was exposed to loud noises on a constant basis, or that he experienced hearing loss almost immediately upon discharge.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In regard to the Veteran's claim for service connection for tinnitus, the July 2012 VA examiner found that the Veteran reported recurrent tinnitus bilaterally.  The Veteran indicated experiencing tinnitus several times a month, lasting for varying lengths of time.  The examiner concluded that the Veteran's tinnitus was less likely than not caused by military noise exposure.  As rationale, the examiner noted that the onset of tinnitus occurred many years after the Veteran's discharge from service.

The Board notes that in his October 2012 notice of disagreement, the Veteran indicated that he explained to the examiner that his tinnitus began within 4 months of his separation from service.  The Board finds that the opinion of the July 2012 VA examiner is inadequate for purposes of evaluating the Veteran's claim for service connection for tinnitus, as well.  Id.

Therefore, the Board finds that further examination to obtain an appropriate opinion, based on full consideration of the Veteran's medical history as well as the lay assertions of record, is needed to resolve the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon, supra. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded an opportunity to submit or identify any additional evidence relevant to his service connection claims for bilateral hearing loss and tinnitus.  With appropriate authorization from the Veteran, obtain and associate with the claims file any additional private treatment records pertinent to the Veteran's claims.  

Any outstanding VA records pertinent to the claims on appeal should be obtained and associated with the claims file.

2.  Following the completion of the above development, the AOJ should afford the Veteran a VA audiological examination to provide an etiological opinion concerning his claimed bilateral hearing loss and tinnitus.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's lay and clinical history of acoustic trauma and symptoms (to include information relating to the time of onset and frequency), and current complaints.  Specific information regarding the type and duration of noise exposure during the Veteran's service period should be elicited and recorded, and his separation audiological examination should be fully considered.  A comprehensive evaluation and any tests deemed necessary should be completed. 

The examiner is asked to furnish an opinion with respect to the following questions:

(a) Based on a review of the entire record, including, but not limited to, the Veteran's reported history of acoustic trauma in service, his lay statements, and post-service clinical evidence, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's currently claimed bilateral hearing loss had its onset during service or during the first post-service year; or is otherwise related to service, to include as due to in-service noise exposure.

(b) The examiner is also asked to address, based on a review of the entire record, including, but not limited to, the Veteran's reported history of acoustic trauma in service, his lay statements, and post-service clinical evidence, whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's currently claimed tinnitus had its onset during service; or is otherwise related to service, to include as due to in-service noise exposure. 

In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining noise exposure in service, and that his reports must be considered in formulating the requested opinion.  A complete rationale must be given for any opinion expressed. 

After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


